Citation Nr: 1139137	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO. 09-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, alternatively diagnosed as a recurrent major depressive disorder and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony at a June 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in August 2010. 


FINDINGS OF FACT

1. A psychiatric clinical evaluation of the Veteran was normal at the Veteran's service entrance examination, as noted on a report of examination dated in August 1963. 

2. A September 2010 VA examiner's diagnosis of a recurrent major depressive disorder is of greater probative weight than a November 2007 VA examiner's diagnosis of PTSD.

3. The Veteran has a recurrent major depressive disorder that existed during active service.

4. There is insufficient evidence to show that the Veteran's major depressive disorder was not aggravated during active service; a September 2010 VA examination report includes a finding that the disorder may have been exacerbated by his service in Vietnam.


CONCLUSION OF LAW

By operation of the presumption of sound condition upon entry into service, the criteria for service connection for a major depressive disorder are met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the most persuasive diagnosis of record for the Veteran's psychiatric disorder is that of a recurrent major depressive disorder. The Board recounts that the Veteran was noted on an examination report upon entry into service to have been clinically evaluated as psychiatrically normal. With the resultant application of the presumption of sound condition upon entry into service, in conjunction with a September 2010 VA examiner's finding that the Veteran's current major depressive disorder may have been exacerbated by his service in Vietnam, the Board finds that the criteria for service connection for a recurrent major depressive disorder are met.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the claim for service connection for an acquired psychiatric disability. Therefore, no further notice or development is needed with respect to this matter. Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
  
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service. 38 U.S.C.A. §§ 1111 (West 2002). The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

At the Veteran's August 1963 service entrance examination he was found upon clinical evaluation to be psychiatrically normal, as is noted in the service entrance examination report. Accordingly, the presumption of sound condition upon entrance into service is for application with respect to the Veteran's claim for service connection for psychiatric disability. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Although the Veteran's service treatment records are silent for treatment or complaints for psychiatric disability, there are aspects of the service treatment records that lend credibility to the Veteran's description of psychiatric symptoms from active service forward. In February 1967 he was reduced in rank as a non-judicial punishment for misconduct. In May 1967 he received low performance evaluations for an attitude of indifference towards his appearance and for a demonstrated attitude of indifference towards his shipmates. It is noteworthy that these evaluations occurred during the Veteran's period of service in the Vietnam area, which is the period during which the Veteran describes having begun to experience increasing psychiatric difficulties.

At a November 2007 VA examination the Veteran was diagnosed as having combat-related PTSD. It is noteworthy, however, that one of the Veteran's claimed stressors was found by the service department to have occurred, but not until seven days after the Veteran's discharge from active duty.

The Board finds much more persuasive the findings of a September 2010 VA examiner that the Veteran has a recurrent major depressive disorder that began prior to active service. The examiner found that the Veteran does not have PTSD by conducting a detailed clinical evaluation from the Veteran and noting the absence of the required current symptoms for a diagnosis of PTSD. 

The examiner's diagnosis of a recurrent major depressive disorder was not without previous diagnoses of record. The VA treatment records include diagnoses of a major depressive disorder, as well as diagnoses of PTSD and a bipolar disorder. The Board is persuaded, however, by the September 2010 VA examiner's thorough review of the claims file, review of the Veteran's symptoms, an accurate understanding of the history provided by the Veteran as compared to the documentary evidence in the claims file, and her clinical evaluation of the Veteran before rendering a diagnosis of a major depressive disorder. Her reasoning is critical, sound, and based on an accurate factual foundation.

The September 2010 VA examiner opined that the Veteran's recurrent major depressive disorder clearly existed prior to service. However, her opinion does not end the Board's inquiry, as the examiner further opined that the Veteran's major depressive disorder may have been exacerbated by his service in Vietnam. As a result, even though the examiner is reasonably persuasive in her opinion that the Veteran's psychiatric disability existed prior to service, the presumption of sound psychiatric condition upon entry into service is not rebutted, since the evidence does not show clearly and unmistakably that the disability was not aggravated during active service. See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. Rather, the most persuasive medical opinion evidence of record indicates that the disability may have been exacerbated by the Veteran's period of service in the Vietnam area. The Veteran's documented misconduct and indifference toward his appearance and his shipmates during this time frame are additional facts that weigh against a finding that the disorder was not aggravated during active service.

Under these facts, the Board must adjudicate the claim for service connection as though the Veteran did not have a psychiatric disability prior to service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). Both the November 2007 and September 2010 VA examiners are generally consistent in indicating psychiatric symptomatology from active service forward, despite the differing diagnoses. Histories of suicidal ideation from the 1960s forward are noted (the Veteran was discharged from active service in June 1967). The November 2007 VA examiner concluded that the disability was service-related PTSD and of "early onset," while the September 2010 VA examiner found that he Veteran had a major depressive disorder that existed prior to service, during service, and after service.
Since the Veteran has been found by competent medical evidence to have experienced his currently diagnosed psychiatric disability from active service forward, the criteria for service connection for psychiatric disability are met. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

As the September 2010 diagnosis of major depressive disorder is in the Board's view the most persuasive of record, the Board will use that characterization of the Veteran's psychiatric disability for the award of service connection. Accordingly, by operation of the presumption of sound condition upon entry into service, the Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as a recurrent major depressive disorder.

This is intended as a full grant of the benefit sought on appeal. The Board is not finding that the Veteran has PTSD that is not service-connected; rather, the Board finds that the disorder the Veteran claims as PTSD is more persuasively diagnosed as a major depressive disorder, which quite possibly existed prior to service, and may have been exacerbated during service, but for which a full grant of service connection is warranted in the context of the presumption of sound psychiatric condition upon entry into service. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (ruling that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

      CONTINUED ON NEXT PAGE
      
      
      
      
      
      
      
      

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a recurrent major depressive disorder, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


